ITEMID: 001-57798
LANGUAGEISOCODE: ENG
RESPONDENT: BEL
BRANCH: CHAMBER
DATE: 1992
DOCNAME: CASE OF VIDAL v. BELGIUM (ARTICLE 50)
IMPORTANCE: 2
CONCLUSION: Non-pecuniary damage - financial award;Costs and expenses award - domestic proceedings;Costs and expenses partial award - Convention proceedings
JUDGES: C. Russo
TEXT: 1. The case was referred to the Court by the European Commission of Human Rights ("the Commission") on 8 March 1991, and by the Government of the Kingdom of Belgium ("the Government") on 6 May 1991. It originated in an application (no. 12351/86) against Belgium lodged with the Commission by a Belgian national, Mr Frans Vidal, on 7 July 1986.
2. For the facts of the case reference should be made to the principal judgment of 22 April 1992 (Series A no. 235-B, pp. 21-30, paras. 7-27). In that judgment the Court held there had been a breach of Article 6 (art. 6) of the Convention, as the Brussels Court of Appeal, ruling on 11 December 1985 after the case had been remitted to it by the Court of Cassation, had without giving reasons and merely implicitly refused an application by Mr Vidal’s defence counsel that four witnesses should be called; basing its decision solely on the case-file and the defendant’s oral statements, it had increased the sentence passed by the Liège Court of Appeal on 26 October 1984, after the applicant’s acquittal for want of evidence by the Namur Criminal Court on 9 August 1984; and the Court of Cassation had on 12 February 1986 dismissed Mr Vidal’s second appeal (ibid., pp. 31-34, paras. 30-35 of the judgment and point 1 of the operative provisions).
3. Mr Vidal claimed, as "just satisfaction", compensation for damage and reimbursement of costs and expenses, but requested the Court to hold that the question of the application of Article 50 (art. 50) was not ready for decision, in view of the possibilities which Belgian internal law might offer for remedying the consequences of the violation and of the prospect of a friendly settlement.
The Court accordingly reserved the said question. It invited the Government and the applicant to submit to it in writing within three months their observations on the point and in particular to communicate to it any agreement which they might reach (ibid., pp. 33-34, paras. 36-37 of the judgment and point 2 of the operative provisions).
4. The registry received the applicant’s written observations on 17 July 1992, the Government’s on 27 July, and those of the Delegate of the Commission on 11 September. These showed among other things that the applicant and the Government had been unable to agree on a figure and that recourse had not been had to Article 441 of the Code of Criminal Procedure (cf. the Piersack v. Belgium judgment of 26 October 1984, Series A no. 85, pp. 13-15, paras. 5-6, and the De Cubber v. Belgium judgment of 14 September 1987, Series A no. 124-B, pp. 14-15, paras. 5-7).
5. The Court decided not to hold a hearing.
